Citation Nr: 0334195	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  97-28 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
prior rating decision, of December 4, 1984, denying service 
connection for residuals of polio.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of polio.  

3.  Entitlemenet to service connection for post polio 
syndrome.

4.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1973 to April 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1996 and January 1998 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Los Angeles, California.  

During the course of this appeal, the veteran appeared at a 
hearing in July 1999 before a Veterans Law Judge who is no 
longer at the Board.  

The veteran has indicated her desire to continue on with the 
appeal without having an additional hearing.  The hearing 
transcript will be incorporated into the record and used as 
part of the evidence in deciding the veteran's claim.  


FINDINGS OF FACT

1.  The December 1984 rating decision, which denied service 
connection for residuals of polio, considered the correct 
evidence and law as it then existed, and it did not involve 
an error that would undebatably lead to a different result if 
such error were corrected, and became final in the absence of 
a timely appeal.

2.  The RO denied entitlement to service connection for 
residuals of polio in October 1994.  The veteran was notified 
of this decision that same month and did not perfect her 
appeal.  

3.  Evidence submitted since the October 1994 rating decision 
bears directly or substantially upon the issue at hand, is 
not duplicative or cumulative, and must be considered in 
order to fairly decide the merits of the claim.

4.  The evidence clearly establishes that polio preexisted 
service.  Post polio syndrome represents an increase in 
severity and evidence of natural progress has not been 
presented.

5.  Post-polio syndrome had its onset following the veteran's 
July 1978 inservice back injury.  


CONCLUSIONS OF LAW

1.  The RO's December 1984 decision, which denied a claim of 
entitlement to service connection for residuals of polio 
became final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The RO's December 1984 rating decision which denied 
service connection for residuals of polio was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (2003).

3.  Evidence received since the October 1994 decision is new 
and material and the veteran's claim for service connection 
for residuals of polio is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2003).

4.  Polio clearly and unmistakably preexisted service and the 
presumption of soundness at entry is rebutted.  38 U.S.C.A. 
§ 1111 (West 2002).

5.  Post-polio syndrome was aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  In this case, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the July 1996, January 
1998, and February 2002 rating determinations, the August 
1997 and February 2002 SOCs, and the August 1998 and February 
2003 SSOCs informed the appellant of the information and 
evidence needed to substantiate this claim.  Furthermore, in 
a June 2001 letter, the RO informed the veteran of the VCAA.  
It specifically notified the veteran of VA's duty to notify 
her about her claim, VA's duty to assist her in obtaining 
evidence for her claim, what the evidence had to show to 
establish entitlement, what she could do to help with her 
claim, where the veteran could send information, and where to 
contact VA if she had any questions.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and she was asked to assist in 
obtaining the evidence.  The veteran was also afforded 
several VA examinations during the course of the appeal.  
Moreover, the veteran appeared at a hearing in July 1999.  VA 
has met all VCAA duties.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

A veteran who served during a period of war or during 
peacetime after December 31, 1946, is presumed to be in sound 
condition except for those defects noted when she is examined 
and accepted for service.  Clear and unmistakable evidence 
that the disease or injury existed prior to service will 
rebut the presumption. 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity in 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase was due 
to the natural progress of the condition.  Aggravation of a 
preexisting disease or injury may not be conceded where the 
condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

A review of the veteran's service medical records 
demonstrates that on her July 1973 enlistment report of 
medical history, the veteran checked the "yes" box when 
asked if she had infantile paralysis.  In the physician's 
summary section, the veteran was noted to have had childhood 
polio which was considered to be not disabling at the time of 
enlistment.  In a May 1977 physical profile serial report, 
the veteran was noted to have plantar flexion of the 1st 
metatarsal related to old polio.  

In July 1977, the veteran was noted to have twisted her right 
leg upon getting out of bed.  She complained of pain to the 
right groin, thigh, and hip.  A history of polio, bilateral, 
below the waist, was noted at that time.  At the time of a 
July 31, 1978, visit, the veteran was assessed as having an 
acute low back strain.  On an August 11, 1978, return to duty 
form, diagnoses of post-polio residuals (lower) and 
lumbosacral strain (resolving) were noted.  

On a Physical Profile Serial Report dated August 28, 1978, 
the veteran's profile serial was revised from a 1 to a 2 for 
"L" and from 1 to 3 for "X".  Individual defects noted at 
that time included post-polio residuals and lumbar-sacral 
strain.  Duty restrictions included no running, climbing, 
crawling, or marching.  The veteran was also prohibited from 
heavy lifting over 20 lbs.  The above restrictions were noted 
to be permanent.  

At the time of her February 1983 service separation 
examination, the veteran was noted to have had chicken pox 
and polio as a child.  She was also noted to have had 
paralysis due to polio in the lower extremities as a child.  

In June 1984, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran gave a history of 
having polio as a child and being paraparetic from the waist 
down.  However, this gradually resolved and the veteran 
stated that she was left with no significant functional 
disability except that she had marked limitation in the 
ability to dorsiflex her right ankle.  She was noted to have 
done quite well until 1978 when she twisted her back and 
ended up with significant discomfort in her low back.  The 
veteran described an intermittent dull aching pain in the low 
back which was exacerbated by aggressive physical activity, 
prolonged standing, walking, bending, lifting, etc.  She had 
no associated paresthesias but complained of bilateral lower 
extremity weakness.  The veteran indicated that she had not 
been hospitalized for her ailments.  She also stated that she 
had not had any major diagnostic studies such as an EMG, 
nerve conduction study, bone scan, or myelogram.  

Physical examination performed at that time revealed that the 
veteran had no external manifestations of pain when 
ambulating or with positional changes during the examination.  
She also had no gait abnormalities.  There was no midline 
congenital defect and no pelvic obliquity or leg length 
discrepancy.  Slight tenderness was noted when palpating the 
mid-portion of the lumbar spine.  Range of motion of the 
spine revealed that she lacked approximately one foot from 
touching her fingertips to the floor.  She had good lateral 
bending and twisting.  Range of motion for the hips, knees, 
and ankles was full and painless.  Motor flexion was 5/5 
except that she had weakness in the dorsiflexion of the right 
ankle.  She was unable to actively dorsiflex her ankle to 
neutral on the right, but it could be passively dorsiflexed 
to neutral.  Dull/sharp discrimination was grossly intact.  
Deep tendon reflexes were 2+ and equal, bilaterally, at both 
the patellar and Achilles levels.  The veteran had no 
pathologic reflexes and her sciatic stretch test was 
negative.  Fabere test was also negative.  Peripheral pulses 
were 2+ and full in both lower extremities and there was no 
evidence of dysvascular changes.  Diagnoses of chronic low 
back pain with minimal objective findings to support 
subjective complaints and status pot polio with residual 
weakness of right ankle dorsiflexor resulting in moderate 
functional ability, were rendered.  

In a December 1984 rating determination, the RO noted the 
results of the June 1984 examination with range of motion 
testing showing full range of motion for the hips, ankles, 
knees and back with the exception of the veteran not being 
able to touch the floor by one foot.  Residuals of polio were 
limited to weakness of the right ankle dorsiflexor with 
moderate functional disability.  The RO found that there was 
no evidence of aggravation of the veteran's pre-existing 
polio residuals shown inservice.  


CUE

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicatory decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. 
§ 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.   Simply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Similarly, neither can 
broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  In addition, failure to address a 
specific regulatory provision involves harmless error unless 
the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination:  
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

In February 1996, the veteran raised the claim of CUE in the 
December 1984 rating determination.  The representative 
indicated that the veteran's service medical records were 
filled with documentation showing aggravation of 
poliomyelitis.  It was indicated that a review of the records 
showed that the veteran entered active duty with no active 
symptoms and subsequently ended her 10 year career with a 
permanent profile for residuals of polio.  

In her February 1998 notice of disagreement, the veteran, 
through her representative, indicated that the December 1984 
determination failed to discuss any of the evidence in the 
veteran's claims file specifically.  She again noted that the 
file was full of evidence of aggravation.  She further stated 
that when the rating board had evidence of a pre-existing 
disability while a veteran was on duty, it had to apply the 
provisions of 3.306 and award service connection based on 
aggravation.  The veteran also argued that the 1984 rating 
decision failed to provide the veteran with any discussion of 
the medical evidence of record.  

At the time of her July 1999 hearing, the veteran again 
expressed her belief that CUE had been committed in the 1984 
rating determination.  The veteran, through her 
representative, indicated that the facts of record at the 
time showed that aggravation took place inservice.  She noted 
that her post-polio problems began to show up after she 
injured her back in 1978.  At the time of the hearing, the 
veteran testified that no physician had stated that her polio 
condition had been aggravated by her service beyond what 
would have ordinarily been expected.  

In her March 2002 substantive appeal, the veteran stated that 
she did not have a preservice disability when she entered the 
military.  She noted that her physical profile was 1's across 
the board.  She reported that when she left the military in 
1983 her physical profile had changed.  She indicated that 
service clearly aggravated or caused her to begin 
experiencing problems as noted in her service medical 
records.  

The Board must again emphasize that the Court has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'" Fugo, 6 Vet. App. at 43.  
A disagreement with how the RO evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

While the Board notes that the veteran had a change in her 
profile as it related to the lower extremities inservice, the 
results of the June 1984 examination revealed that she had 
good lateral bending and twisting.  Range of motion for the 
hips, knees, and ankles was full and painless.  Motor flexion 
was 5/5 except that she had weakness in the dorsiflexion of 
the right ankle.  She was unable to actively dorsiflex her 
ankle to neutral on the right, but it could be passively 
dorsiflexed to neutral.  Dull/sharp discrimination was 
grossly intact and the deep tendon reflexes were 2+ and 
equal, bilaterally, at both the patellar and Achilles levels.  
The veteran had no pathologic reflexes and her sciatic 
stretch test was negative.  Fabere test was also negative and 
the peripheral pulses were 2+ and full in both lower 
extremities with no evidence of dysvascular changes.  The VA 
examination did not reveal an increase in the veteran's 
pathology with regard to her post-polio residuals.  

Based upon the findings made at the time of the June 1984 
examination, the RO found that the veteran's pre-existing 
polio had not undergone an aggravation inservice.  Moreover, 
the veteran, at her July 1999 hearing, indicated that as of 
the time of the hearing, there had been no physician who had 
indicated to her that her polio residuals had undergone an 
increase inservice.  As noted above, a difference as to how 
the facts are evaluated is inadequate to raise the claim of 
CUE.  

There is no evidence of the type of error which compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.

In this case, the correct facts were before the RO at the 
time of the December 1984 decision.  While the veteran did 
present evidence, such evidence was reviewed, discussed, and 
ultimately refuted by the RO as not being supported by the 
most probative medical evidence of record.  Failure to find 
otherwise by the RO is not "undebatable" error.  If a 
decision is factually supported, it cannot be clearly and 
unmistakably erroneous.


New and Material

As to the issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for 
residuals of polio, the Board notes that new regulations have 
recently been placed into effect with respect to 
determinations as to whether new and material evidence has 
been submitted to reopen a claim for service connection.  
These regulations apply to claims filed subsequent to August 
29, 2001.  As this claim was received prior to this time, it 
is governed by the laws and regulations addressed below.  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The Court has also held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As noted above, the RO initially denied service connection 
for residuals of polio in a December 1984 rating 
determination.  

In April 1994, the veteran again requested service connection 
for post-polio residuals.  In support of her claim, the 
veteran forwarded treatment records demonstrating that she 
had post-polio syndrome.  

In October 1994, the RO indicated that the cited clinical 
records were new but they were not considered material to 
establish aggravation of the veteran's preexisting polio to 
warrant the grant of service connection.  The veteran was 
notified of this decision later that month and did not 
appeal.  Thus, the decision became final.  

In November 1995, the veteran requested that service 
connection be granted for post-polio residuals.  

Evidence received in support of the veteran's claim includes 
an April 2000 report from her private physician, E, K., M.D.  
In his report, he noted that the veteran had provided him 
with some medical records during her period of service.  Dr. 
K. observed that during the veteran's initial evaluation and 
enlistment in 1973, it was noted that she had had polio in 
1947.  He noted that the veteran had stated that her health 
was excellent and that the examining physician appeared to 
agree.  The physician described no particular concerns about 
her health at that time.  Dr. K. also noted that subsequent 
treatment records showed no serious health problems until the 
veteran suffered a back injury on July 16, 1978.  

He observed that subsequent to this injury, there were 
multiple physician visits documented, including referrals to 
orthopedics and courses of physical therapy.  He further 
indicated that beginning with this injury, there were 
temporary and ultimately permanent changes made in her duty 
profile.  He noted that the final records that he had to 
review showed that these restrictions were still in place.  
He stated that the veteran had told him that these problems 
had continued and had gradually worsened over the years  

He indicated that the veteran's history and a review of the 
military health records lead him to conclude that her 
permanent health problems and disabilities began in July 
1978, while she was on active duty with the Air Force.  

Also added to the record is a July 2001 VA examination 
report, wherein the examiner indicated that the veteran had 
post-polio syndrome.  The examiner also noted that it was his 
opinion that veteran's military injury to her low back 
started the process of the post-polio syndrome whereby it had 
increased the progression of the motor neuron losses in her 
spinal cord.  

The Board finds that the evidence added to the record since 
the October 1994 determination directly addresses the issue 
on appeal.  The opinions of both the veteran's private 
physician and the July 2001 VA examiner directly attribute 
the veteran's post-polio syndrome to her inservice back 
injury.  Such an opinion was not of record at the time of the 
previous denials and provides the requisite nexus for service 
connection.  

The newly added evidence, being neither duplicative nor 
cumulative, bears directly and substantially upon the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

Service connection

Service connection may be granted for disability due to 
disease or injury that was incurred in or aggravated by 
service.  In this case, the evidence clearly and unmistakably 
establishes that polio existed prior to service.  The 
appellant has reported that polio preexisted service and the 
in-service medical personnel establish a diagnosis that 
relates the disease to preservice events.  Thus the 
presumption of soundness at entry is rebutted.  

However, service connection may still be established if the 
disease was aggravated during service or within 1 year of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002).  

Based upon the July 2001 VA examiner's opinion, service 
connection is warranted for post-polio syndrome.  The 
examiner specifically indicated that the veteran's military 
injury to her low back started the process of the post-polio 
syndrome whereby it increased the progression of the motor 
neuron losses in her spinal cord.  In granting service 
connection, the Board is placing great emphasis upon the July 
2001 VA examiner's opinion, which was made following a 
thorough review of the veteran's claims folder and a 
comprehensive examination of the veteran.




ORDER

The RO's December 1984 rating decision, denying service 
connection for residuals of polio was not clearly and 
unmistakably erroneous.

The application to reopen a claim for service connection for 
polio is granted.

Service connection  for post-polio syndrome is granted.  


REMAND

As to the issue of entitlement to an increased evaluation for 
lumbar strain, the Board notes that during the course of the 
appeal, the Diagnostic Codes relating to diseases and 
injuries of the spine changed.  See 68 Fed. Reg. 51454 (Aug. 
27, 2003).  MThe RO has not had the opportunity to evaluate 
the veteran under the new rating criteria.  

After undertaking any development deemed 
essential in addition to that specified 
above, the RO should then adjudicate the 
issue of an increased evaluation for 
lumbar strain taking into account the 
newly enacted regulations.

If upon completion of the above development, the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



